Citation Nr: 1431455	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine (herein a low back disability).

2.  Entitlement to service connection for impingement syndrome; right shoulder (herein a right shoulder disability).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the above-referenced claims.  

In considering this appeal, the Board has reviewed documents in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims so that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In January 2011, the Veteran underwent a VA examination to determine the etiology of his claimed low back and right shoulder disabilities, for which a corresponding addendum opinion was obtained in July 2011.  

With respect to the Veteran's low back disability, the July 2011 examiner stated that:

Pt reports he was in a medic jeep which bounced on the road.  He came down and hit his back.  Happened in 1967.  No documentation of above mentioned back injury was found in records.  Pt reports he is having ongoing back pain for > 40 yrs and he was treated by chiropractors and several others, however no documentation suggestive of chronicity of back or shoulder pain was found in the records.  In view of above, issue of S/C cannot be resolved without resorting to mere speculation.

Similarly, regarding the Veteran's right shoulder disability, the July 2011 examiner stated that:

Pt reports insidious onset of shoulder pains.  Not related to any specific injury.  Pt reports he is having ongoing shoulder pains for > 40 yrs and he was treated by chiropractors and several others, however no documentation suggestive of chronicity of shoulder pain was found in the records.  In view of above, issue of S/C cannot be resolved without resorting to mere speculation.

The Board notes that the July 2011 VA examiner did not clearly explain why he was unable to provide an etiological opinion nor did he indicate what additional evidence, if any, would be required to render such an etiological opinion for either claimed disability.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  

Thus, as the July 2011 VA examiner did not explain fully why he was unable to render an opinion without resorting to speculation, the examination report regarding both claimed disabilities must be found inadequate.  Additionally, the examiner failed to accept the Veteran's report of continuity of symptoms following service.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that a remand is necessary in order to obtain another VA medical opinion with respect to the etiology of the Veteran's claimed low back and right shoulder disabilities.

Additionally, the record indicates there may be outstanding VA treatment records.  The Veteran reported treatment at the Las Cruces, New Mexico Community Based Outpatient Clinic (CBOC) in April 1967 and September 1968.  Notes in the claims file indicate such records were not found from that facility, but that if there was a satellite clinic in the 1960s, it would have been under the jurisdiction of the El Paso, Texas, VA facility.  The record does not demonstrate that any follow-up was conducted based on this information.  Additionally, the Veteran alleged his first treatment at a VA facility was in January 1999, at the Silver City, New Mexico, CBOC.  It does not appear that the RO requested  these records, and/or made the Veteran aware of their unavailability.  The Board notes that the earliest VA treatment records in the claims file are date September 1999 from the Albuquerque, New Mexico, VA Medical Center (VAMC).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran since his discharge from service; specifically attempts should be made to see if there are records from April 1967 and September 1968 from a satellite clinic which would have been under the jurisdiction of the El Paso, Texas, VA facility.  Attempts should also be made to obtain January 1999 VA treatment records from the Silver City, New Mexico, CBOC pertaining to the Veteran's low back and right shoulder disabilities.  All reasonable attempts should be made to obtain any identified records.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Return the claims file to the examiner who provided the July 2011 addendum opinion, if available.  The examiner should once again review the claims file and provide an opinion on the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that any current low back disability arose during service or is otherwise related to any incident of service, including the Veteran's reports of chronicity for greater than 40 years, and his reported 1967 injury to the back from bouncing around in a medic jeep, which should be deemed credible for the purposes of this opinion.  The examiner should explain the medical basis for all conclusions reached. 

b.  Whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability arose during service or is otherwise related to any incident of service, including the Veteran's reports of chronicity for greater than 40 years, which should be deemed credible for the purposes of this opinion.  The examiner should explain the medical basis for all conclusions reached.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinions with rationales, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinions with rationales should be rendered by another qualified examiner.

3.  Thereafter, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


